DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions/Lack of Unity of Invention
Applicant’s election without traverse of groups 1 and 7 (method of inhibiting HMB-CoA reductase) in the reply filed on 07/11/2022, is acknowledged.

Claim 80 is  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/11/2022.

Claims 1, 2, 26, 28, 29, 31, 33, 35, 37, 39-41, 43, 45, 46, 49, 51, 53, 55, 57, 59, 63, 64, 66, 67, 69, 72-78, 91, 92 and 98 will be examined to the extent that they read upon the elected group 1 and 7.  Claims  and 91 will be examined in full.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1, 2, 26, 28, 29, 31, 33, 35, 37, 39-41, 43, 45, 46, 49, 51, 53, 55, 57, 59, 63, 64, 66, 67, 69, 72-78, 91, 92 and 98 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fabris.  Fabris teaches compound 8 on page 2344 as a derivative of rosuvastatin and a HMGCoA reductase inhibitor.

Claims  1, 2, 26, 28, 29, 31, 33, 35, 37, 39-41, 43, 45, 46, 49, 51, 53, 55, 57, 59, 63, 64, 66, 67, 69, 72-78, 91, 92 and 98 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramesh.  Ramesh teaches compound 12 on page 986 as a derivative of rosuvastatin and a HMGCoA reductase inhibitor.

Claims  1, 2, 26, 28, 29, 31, 33, 35, 37, 39-41, 43, 45, 46, 49, 51, 53, 55, 57, 59, 63, 64, 66, 67, 69, 72-78, 91, 92 and 98 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9676729 DeLange. DeLange teaches a Markush of compounds and specifically compound example 1 on col 4 as being useful as a HMGCoA reductase inhibitor.

Claims  1, 2, 26, 28, 29, 31, 33, 35, 37, 39-41, 43, 45, 46, 49, 51, 53, 55, 57, 59, 63, 64, 66, 67, 69, 72-78, 91, 92 and 98 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9353061 Lin.  Lin teaches formula (VI on column 9 and compound 18 col 10 as well as claim 1 that anticipate the instant claims as a HMGCoA reductase inhibitor.

Claims  1, 2, 26, 28, 29, 31, 33, 35, 37, 39-41, 43, 45, 46, 49, 51, 53, 55, 57, 59, 63, 64, 66, 67, 69, 72-78, 91, 92 and 98 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8476432 Ju.  Ju teaches <formula 4> on columns 3-4. Compound 4 on col 7 and claim 9 as a HMGCoA reductase inhibitor that anticipate the instant claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to D MARGARET M SEAMAN whose telephone number is (571)272-0694. The examiner can normally be reached M-F 7am-330pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D MARGARET M SEAMAN/Primary Examiner, Art Unit 1625